Order entered January , 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01303-CR
                                   No. 05-18-01304-CR

                       JIMMY LAPAUL ANDERSON, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                    Trial Court Cause Nos. 2-17-0345 and 2-17-0346

                                         ORDER
      Before the Court are appellant’s January 11, 2019 first motions for extension of time to

file his brief. We GRANT the motions and ORDER appellant’s brief due by March 11, 2019.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE